UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                April 9, 2020


CAI WENJUN,

                                Plaintiff,                               ORDER

                  – against –                                         16 Civ. 7314 (ER)

LI KEQIANG, and XI JINPING,

                                Defendants.


Ramos, D.J.:

         On September 19, 2016, the pro se plaintiff filed the above-captioned action and paid the

requisite filing fees. Doc. 2. On October 14, 2016, the Court granted plaintiff leave to file an

amended complaint, Doc. 3, which she filed on December 19, 2016. On February 2, 2017, a

summons was issued for Li Keqiang (“Li”). On April 4, 2017, plaintiff filed a second amended

complaint. Doc. 7. On June 9, 2017, the summons for Li was returned as having been executed

on May 16, 2017, by service made by mail. Doc. 9. There has been no communication from the

plaintiff since then.

         The plaintiff is ORDERED to file a status report by May 2, 2020. Failure to comply with

this Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ.

P. 41.

            SO ORDERED.

Dated:     April 9, 2020
           New York, New York
                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.

                                                             Copies Mailed
                                                             Chambers of Edgardo Ramos
